Title: William B. Giles to James Madison, 7 December 1827
From: Giles, William Branch
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Executive Department  Richmond
                                
                                 December 7. 1827
                            
                        
                        
                        You will observe from the enclosed note from Mr. White Contractor for printing certain Journals in conformity
                            with an act of the General Assembly—that there are several more of the Senates Journals missing than were expected before
                            the meeting of that body. In consequence of this discovery, it has become my duty, in compliance with the advice of the
                            Executive Council, to represent the case to you, Sir, and to ask the favor of you, to inform me whether you are in
                            possession of any of the Journals, mentioned in Mr. White’s note—so as to enable the Executive to avail themselves of
                            your polite offer of a loan thereof, for the purposes of the said Act. I am Sir, with very great respect Your Obt Sert
                        
                        
                            
                                Wm B. Giles
                            
                        
                    